 SKYLINE MOBILE HOMESSkylineMobileHomesandDan L. Trillo and FrankM. Blenden.Case 17-CA-4959-1-2November 7, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSKENNEDY AND PENELLOOn May 8, 1972, Administrative Law Judge 1Robert E. Mullin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge did not credit thetestimony of Respondent's Supervisor Harold E.Harth in regard to his denial of a conversation withemployee Thomas D. Brown. Crediting Brown'stestimony, the Administrative Law Judge concludedthat the interrogation of Brown by Harth as to hisunion interests and as to whether he had signed anauthorizationcard constituted interference andrestraintwithin the meaning of the Act in violationof Section 8(a)(1).We find that this inquiry, standing alone, was tooinsubstantial to warrant the finding of an 8(a)(1)violation,and, accordingly, we shall dismiss thecomplaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board orders that the complaint herein be,and it hereby is, dismissed in its entirety.IThe title of "trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Trial Examiner: The trial of thiscase was held on April 4 and 5, 1972, in Winfield, Kansas,pursuant to charges duly filed and served,' and an order ofconsolidation, a consolidated complaint, and a notice ofIThe charges in both of these cases were filed on December 27, 19712All dates mentioned hereinafter are for the year 1971, unless otherwisespecified.109hearing issued on February 29, 1972. The complaintpresents questions as to whether the Respondent violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended. In its answer, duly filed, the Respondentdenied all allegations that it had committed any unfairlabor practices.At the trial the General Counsel and the Respondentwere represented by counsel. All parties were given fullopportunity to examine and cross-examine witnesses, tointroduce relevant evidence, and to file briefs. At theconclusion of the trial the Respondent made variousmotions to dismiss the complaint. These were taken underadvisement. They are disposed of as appears hereinafter inthisdecision. The parties waived oral argument and onApril 28, 1972, both the General Counsel and theRespondent submitted able and comprehensive briefs.Upon the entire record in the case, including the briefs ofcounsel, and from his observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, with over 30 plants in various States ofthe United States, is engaged in the manufacture and saleof mobile homes at a factory located in Arkansas City,Kansas, the only facility involved in this proceeding.During the course and conduct of its business at the latterplant, the Respondent annually purchases goods and/orservices valued at in excess of $50,000 from sources outsidetheStateofKansas.From this same location theRespondent annually sells products valued at in excess of$500,000, of which amount products valued at in excess of$50,000 are sold annually to customers located outside theState of Kansas.Upon the foregoing facts, the Respondent concedes, andI find, that Skyline Mobile Homes is engaged in commercewithin the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Electrical, Radio & MachineWorkers herein called Union, or I.U.E., is a labororganization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Background and Sequence of EventsDuring the latter part of May 1971, the Union began anorganizational campaign at the Respondent's ArkansasCity plant. The attempt to organize the Respondent'semployees continued for approximately 2 months andthen, apparently, was abandoned. In December 1971,2 theRespondent laid off 16 employees, including Dan L. Trillo,FrankM. Blenden, and Steve Musson. The GeneralCounsel contends that the layoff of the three last namedemployeeswas discriminatory.These allegations aredenied by the Respondent in their entirety.During the spring and summer of 1971 the Respondenthad approximately 108 employees at the Arkansas Cityplant. The work was divided among a number of groups, 110DECISIONSOF NATIONALLABOR RELATIONS BOARDknown as the mill, floor, plumbing, shell, electrical,cabinet,metal, side walls, and final finish departments,Almost all of the employees were in one or the other of theforegoing groups, with an average of from 8 to 12 men ineach such unit. Those so employed were paid on whatMansel W. Fore, vice president and director of operations,describedasa group incentive rate. Thus, for thespecialized work which each group performed on a mobilehome, or coach, an estimated labor cost was fixed by theRespondent. Thereafter, it also established a requirementas to the number of coaches to be completed each day.Each group was then expected to meet this quota and,when it did so, all members of the group shared equally inthe total amount alloted for the labor services of thatgroup.Witnesses for the Respondent testified as to variousadvantages of the group incentive rate. Thus, Mr. Foretestified that in contrast with a plant incentive plan, wherethe employees in one section may be doing well, but othersin the plant are not, and, as a result, all are penalized,under the group incentive system, each group is on its own.According to Vice President Fore, a feature of this systemis that it requires each member of the group to work closelywith all other employees in that group. Conversely, theneed for harmony and cooperation on the part of everycrewmember is at a premium.B.The Union CampaignThe last week in May approximately eight of theemployees met at the home of Phillip Marrs, a coworker.There, one Andy Earl, an uncle of Marrs and a representa-tive of the IUE, endeavored to interest those present inorganizing a union at the plant. Dan L. Trillo was amongthat number. The following week another meeting washeld, this one at a place called the Shamrock Cafe andMotel. From 10 to 15 employees were present, among themFrank M. Blenden, Steve Musson, and Trillo. All of thosepresent signed authorization cards for the union organizerand were given IUE buttons to wear at the plant. Thesewere about the size of a half dollar and had the phrase"IUE Shop Committee" printed thereon.Thereafter, and over a period of about 6 weeks, severalother union meetings were held at weekly intervals. Duringthis same period a number of the employees wore theunion badges while at work, among this group being thethree employees mentioned earlier. Blenden testified thattwice during the early part of the summer, Ronald Wray,the plant superintendent, read off to the employees astatement as to the Company's reasons for opposing theUnion. However, the General Counsel did not allege thatin any such speeches had the Respondent trespassed on theemployees' rights under the Act.As background evidence to establish the Company'santipathy to employee organization, the General Counselproduced several witnesses. Their testimony will now beconsidered.3Geisler denied having questioned Sparks about unions atthis time.Sparks' credibility is discussed later in this decision.4 Since this incident occurred more than 6 months prior to the filing ofthe charge on December 27, 1971, it cannot serve as the basis for any unfairlabor practice finding5 In the transcript Harth is referred to by severalwitnessesas "Dean"Darrell Sparks testified that in May 1971 he applied foremployment and was interviewed by Walter Ray Geisler,the plant manager. According to Sparks, Geisler asked himhow he felt about a union. Sparks testified that heresponded by telling Geisler he did not care for a union,and that he had quit a job at a General Electric plantbecause he did not like the union there. According toSparks, after this conversation, Geisler told him that hewas hired.3David A. Rhodes, an employee, testified that on aboutJune 20, 1971, Geisler interviewed him for employmentand that during the meeting the plant manager asked himwhat he thought of unions. According to Rhodes, heresponded with the comment that it made no difference tohim whether the shop had a union or did not. Geisler'stestimony as to this interview was not in conflict with theaccount which Rhodes gave. The plant manager testifiedthat he told Rhodes at the time that the plant was not aunion shop and that the Company did not want one.According to Geisler, Rhodes told him that the presence orabsence of a union made no difference to him. Geislertestified that it was shortly after his interview with Rhodesthat he noticed employees wearing union buttons in theplant 4Thomas D. Brown, an employee during this period,testified that shortly after July 4, his supervisor, Harold E.Harth,5 came into the mobile home on which he wasworking at the time and initiated a conversation about theUnion. According to Brown, although he endeavored toward off any such discussion by telling Harth that he wasnot supposed to talk about the Union on company time,the supervisor dismissed that objection by telling him thattheir talk would be "off the record."6 Brown testified thatthereafter Harth asked him if he had signed a union cardand when he acknowledged having done so, Harth askedhim if he realized what he was doing. According to Brown,he answered in the affirmative and went on to state that ona prior job he had been a member of the Sheet MetalWorkers union in Wichita. Brown testified that thereafterHarth concluded the conversation by telling him that hedid not think that Brown could know what he was doingand that he "had better think it over before joining [theUnion ]." 7Harth denied having had any such conversation withBrown. Brown, however, was a credible witness and, incomparison with the testimony of the employee, Harth'sdenialwas unpersuasive. Consequently, I conclude thatBrown's testimony represented a substantially accurateaccount of the conversation between Brown and Harth.This interrogation of the latter as to employee Brown'sunion interests and as to whether Brown had signed anauthorization card constituted interference and restraintwithin the meaning of the Act. I conclude and find that inso doing the Respondent violated Section 8(a)(1).8Darrell Sparks testified that late in July, or early inAugust, his foreman told him to report to Geisler's officeHarth, the name, apparently, by which he was commonly known in theplant6The quotationis from Brown'stestimony.7The quotationis from Brown's testimony.8Gregory Thomas, another employee,testifiedthatduring the summerhe once asked Harth what he thought of the Union. According to Thomas, SKYLINE MOBILE HOMESand that, after he did so, the plant manager questioned himas to whether he was still opposed to a union. According toSparks, after he answered this question in the affirmative,Geisler mentioned the possibility of a layoff, but assuredhim that he had a good chance of staying on the payroll,whereas those who were "wearing union badges around theshop and trying to organize the union . . . would go beforeIwould."9 Sparks testified that Dale Vance, a member ofhis group, was the only employee mentioned by Geisler asa badge wearer. Geisler denied that he ever had any suchconversationwith Sparks as the latter testified. Theresolution of this credibility problem is critical to thedecision of the principal issue in this case.InDecember, as will be discussed later herein, theRespondent had a layoff. Notwithstanding Sparks' testi-mony that during the summer Geisler assured him that hewould be kept through the winter, Sparks, in fact, wasamong those laid off, allegedly for poor workmanship anda bad attendance record. Vance, on the other hand, wasretained.At the trial, and as a witness, Sparks was veryobviously a bitter ex-employee. He conceded that whenGeisler informed him in December that he would beamong those laid off he became very indignant and toldthe plant manager "I would see him [later] and he wouldn'tlikeme when I did." During cross-examination, Sparksdenied that his antagonism toward the Respondent,evident throughout his testimony, had been accentuated bythe Company's termination of his brother, allegedly fortheft of plant property. He conceded, however, that hewould like to see the Respondent lose the instant case.Sparks acknowledged that he had a poor attendancerecord, and it appeared from evidence brought out on hiscross-examination that his tendency to be tardy or absentbegan shortly after he was hired and continued until thetime of his layoff in December. Under these circumstances,it seems unlikely that the plant manager would have madea point of calling Sparks into his office during July orAugust to assure him that in the event of a layoff he wouldbe kept and that the prounion employees would be laid off.Even at that point, it must have been apparent that Sparkswas developing a poor attendance record. Consequently, inview of this fact, and the manifest belligerent hostilitywhich he displayed to the Respondent during his testimo-ny, I cannot accept as accurate his testimony as to thealleged conversation with Geisler during late July or earlyAugust.C.The December LayoffsVarious witnesses for the Respondent testified as to theseasonal character of its operations and that customarily alayoff occurred in November and December of each year.the supervisor told him that he did not think that a union would be good asfar as pay was concerned, but that, in any event, "It is what you guys thinkyou want." Harth acknowledged having had such a conversation withThomas and testified that he told the employee that whereas he was not fortheUnion himself, the matter was up to the men as to whether they wantedone. The General Counsel didnot allegethis incident to be a violation ofSec. 8(a)(1). In any event, it is my conclusion that in this conversation,initiatedby employee Thomas, the foreman's comments could not beconstrued as tending to interfere with or restrain or coerce Thomas in theexercise of his rights.9The quotations are from Sparks' testimony.111Itwas undisputed that this has been a characteristic of theRespondent's employment history for a substantial periodof time. Thus, Ronald Wray, the plant superintendent,testified that whereas during the summer of 1971 employ-ment reached a peak of 108 men, at the time of the trial inApril 1972, there were only about 90 employees on thepayroll. On December 10 and 16, the Company laid off atotal of 16 employees. Among this number were Blenden,Musson, and Trillo.Of the employees laid off, the Respondent's recordsreflect the following purportedreasonsfor their separa-tion: 11 were described as either poor workers or slowworkers,10 3 of this same number were described as havinga low service date," in addition to being poor workers, and7 others were described as having the lowest service date intheir group.12 One of the latter number,viz.,Sparks, wasalso credited with a record ofabsenteeism.The purportedreason forBlenden's layoff was "poor workmanship" andthat he "constantly argued with fellow employees." ForMusson, the reason stated was "poor workmanship" and"argued with other workers."Blenden testified that, early in December, SupervisorHarth told him that a layoff was about to take place andthat the Company would utilize it "to get rid of the goofoffs and troublemakers." Harth conceded that he had sucha conversation with Blenden, but asserted that he had noone in particular in mind at the time he made the remark inquestion.To the individual records of the three employees whomthe General Counsel contends were discriminatees we willnow turn.Dan L. TrilloTrillo was hired in March 1969 and worked continuouslyfor the Respondent until his layoff on December 16, 1971.During most of that period he was in the floor departmentwhere he worked at laying carpet and tile. He signed aunion card at one of the early union meetings andthereafterwore an IUE button at work during severalweeks in June and July. Other than wearing the badge,however, he engaged in no other organizational activity.He induced none of his coworkersto signauthorizationcards and conceded that he madelittle, if any, effort tosecure theirsignatures.l3Trillo conceded that during the year prior to the layoffhe had difficulty in laying carpet in the mobile homes andthat a new type of jute back carpet introduced during thespring or summer had been difficult to handle. It appearsthat often, after Trillo finished the laying of the carpet, itbulged or wrinkled and that various expedients had to beadopted to get the carpet back in place. Sometimes, the10Le.,Frank Blenden,Don Buell, Thomas Brown,Lewis Brown,MichaelDailey,GeorgeFarris, Steve Musson, Kenneth Ramsey, DanielSparks, DanielTrillo, and Clifford Vaden.11Buell,ThomasBrown, andFarris.12George Faris,JimHobbs,BillieJordan, JohnPostelwaite,DalePowell,Kenneth Ramsey, and Van RogerRichardson.13Thus,when Trillo was asked the following questionhe gave theanswer which appears below.Q.Did you make anyattempts to [securecoworkerssignatures onauthorization cards ]9A Yes, oncein a while. 112DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent called in an independent contractor who hadto restretch the carpet. This individual, one Larry Steiner,was called as a witness and testified as to the number oftimes that he had been engaged by the Company to redocarpet laying work, most of which had been done byTrillo.14 In the approximate 3 months from the time of thelayoff until the date of the hearing in the instant case,Steiner testified that he had done substantially less workfor the Respondent than he had during comparable periodsin 1971. Steiner was credible and his testimony wassupported by invoices and charge sheets on which he hadbeen paid by the Company for his services.Trillo also conceded that he had been reprimanded on anumber of occasions by both Mike Tennant, his foreman,and by Geisler, the plant manager, for wastage of tile andcarelessness in measuring out the quantity needed. Fore-man Tennant described Trillo as a "fast worker", buttestified that it was necessary to warn Trillo more thananyother worker in his group as tocarelesshabits. He furthertestified that on six to eight occasions he cautioned Trillothat if he did not heed these reprimands he could beterminated.SteveMussonMusson was an employee of the Respondent fromJanuary 1969 until his layoff on December 16, 1971. Hewas in what was known as the shell department andworked at the installation of walls and cabinets. Heattended one of the early union meetings where he signedan authorization card and thereafter wore a union buttonwhile at work for about a month. From his testimony itappears that, apart from wearing the button, Mussonplayed no active role in the union campaign. He testifiedthat he talked with from 10 to 15 employees about theUnion, but he made no claim to having secured any signedauthorization cards or having engaged in any otherorganizational efforts on behalf of the IUE.Musson testified that on December 16 Geisler called himto the plant manager's office and told him that although hewas a good worker he was being laid off because he"disrupted the crew" and "bad mouthed the Company toomuch."Musson conceded that he had been reprimanded from 10to 15 times for faulty workmanship and infractions of theplant rules. The principal tool which he used during thegreater portion of each day was an expensive piece ofequipment known as a screw gun.15 Musson conceded thathe had been reprimanded by both Geisler and ForemanHarth formisuseof this tool. He also acknowledged thaton one or two occasions, in a fit of pique, he had thrownthe gun down on the ground. Some of Musson's fellowemployees described him as "moody," 16 "hot headed," 17and as one who complained a lot about the Company.18David Rhodes, a witness called initially by the GeneralCounsel, testified that the attitude and work of thedepartment was better after Musson left. John B. Dziedziy,the employee at the plant who was responsible for therepair and maintenance of tools, testified that Mussonbrought him more screw guns to repair than any of themore than 30 employees at the plant who used thatparticular type of equipment.He also testified that sinceMusson left the Respondent's employ, the number of screwguns needing repairs had declined.FrankM. BlendenBlenden was in the electrical department.He was lastemployed by the Respondent in October 1969 and workedcontinuously until being laid off on December 16, 1971.Prior to this last period of employment Blenden hadworked for the Respondent on two prior occasions, oncefor a period of about a month in May and June 1965, andthereafter from July 1965 to March 1969 when he quitwithout notice.Blenden went to one of the early union meetings wherehe signed an authorization card and was given an IUEbutton. Thereafter he wore the button, according to hisown testimony, for from 4 to 6 weeks while at work in theplant. According to Blenden,at the same time,from 10 to15 of his coworkers in the electrical department also worethe buttons.Blenden likewise testified that from time totime he passed out authorization cards to fellow employ-ees,but he did not testify that he secured any signedauthorization cards from his coworkers.LeonWilliams,a fellow employee in the electricaldepartment, described Blenden as a very good worker whowas more proficient than one LarryRiggs, the employeewho subsequently replaced Blenden. He acknowledgedthat Blenden shouted a lot while on the job,but alsotestified that Blenden had been that way throughout hisemployment with the Respondent.Williams further testi-fied that he himself wore a union button during theorganizational campaign.He is still employed by theCompany.Blenden testified that on December 16 Geisler called himto the plant office and told him that he was being laid offbecause he "yelled too much, disrupted the crew and ...had a bad attitude." Geisler testified that when he rehiredBlenden in the fall of 1969 he cautioned him about theproblem of what he describedas 'Blenden's"loud,boisterousmouth" and habit of "bossing everybody."According to Geisler, he warnedBlenden that he wouldface termination unless he did better in that regard than hehad in the past. Blenden testified that he had norecollection of having received such a warning from theplantmanager at the time he was rehired.However, heconceded that he had a practice of raising his voice while atwork. He also acknowledged that in 1971 Foreman Harthwarned him that he should work harder toward gettingalong with his coworkers in the electrical group and that onanother occasion Geisler had reprimanded him for yellingat the other employees in his department.Some of theemployees called by the Respondent testified that subse-quent to Blenden'sdeparture the work of the electricalgroup proceeded more smoothly.14Trio had one helper.15This was a power driven screwdriver.16David W Carson.17David Rhodes.is Jim Brew. SKYLINE MOBILEHOMES113Concluding FindingsTrillo,Musson, and Blenden were described by variouscoworkers and some foremen as "good" workers, or "fast"workers. Each one also, admittedly, had variousweakness-es.As the General Counsel has pointed out, of the 16 laidoff in December, only Musson and Blenden were chargedwith having a bad attitude. From that the General Counselmoves on to argue that the attitude which the Companymost disliked was their having embraced the Union duringthe brief organizational campaign that was conductedduring the summer. As found earlier herein, however, bothBlenden and Musson at times engaged in arguments withtheir fellow employees, and the charge that they were adisruptive force in that connection had some basis in fact.The centralissuehere, however, is whether the GeneralCounsel established by a preponderance of the evidencethat the three named employees were terminated becauseof the Respondent's antipathy for their union activities. Inthis regard, it is relevant to note that, viewed in the lightmost favorable to the General Counsel's case, the organiza-tional effort of these men was minimal at best, it occurredalmost 6 months before the layoffs and there was noevidence in the record that these three men had establishedany significant identification with the IUE among theemployees in the plant. Whereas they had worn unionbuttons while on the job, admittedly many of the otheremployees also had done so. Consequently, there is nocompelling evidence on which the General Counsel canrely which would tend to establish that they were known totheRespondent for their organizational efforts. As is thecasewithmost employees, their work records were notspotless. The charge made in the layoff of Trillo that hehad been responsible for poor workmanship had somefoundation in fact.The same charge as to Musson andBlenden was likewise supported by evidence in the record,as well as the charge that the latter two were prone to arguewith their fellow employees.In view of all the foregoing, itismy conclusion that the General Counsel has not proved,by a preponderance of the evidence, that the three above-named employees were discriminatorily terminated. Ac-cordingly,itwill be recommended that the allegations inthe complaint to that effect be dismissed.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization,allwithin the meaning of theAct.2.By unlawfully interrogating an employee as to hisunion interests and activities,theRespondent violatedSection 8(a)(1) of the Act.3.TheGeneralCounsel has not proved that theRespondent violated the Act, except by the specific actsand conduct found herein to have been violative.4.Theaforesaid unfair labor practices described inparagraph 2, above, are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices,Iwill recommend that theRespondent be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuate thepolicies of the Act.[Recommended Order omitted from publication.]